—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered November 3, 1983, convicting him of criminal sale of a controlled substance in the third degree, after a nonjury trial, and imposing sentence.
Judgment affirmed.
The defendant’s guilt was proven beyond a reasonable doubt (see, People v Contes, 60 NY2d 620, 621). The defendant’s contention that his first felony conviction cannot serve as the basis for sentencing him as a second felony offender because he was not advised, prior to the plea resulting in the original felony conviction, that he would thereafter be subject to. enhanced punishment, is without merit (see, People v Towles, 110 AD2d 729). Gibbons, J. P., Brown, Lawrence and Kooper, JJ., concur.